Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed 06-03-2019.  Claims 1 through 25 are presently pending and are presented for examination.

Priority
The applicants’ claim of priority to the US Provisional application 62681823, filed on 6/07/2018 is acknowledged.

Information Disclosure Statement	
The Information Disclosure Statement filed on 6/03/2019 has been considered by the Examiner.  

Claim Rejections - 35 USC § 103

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10-19, 21 and 23-25 are rejected under 35 USC 103 over Stark et al. (US Patent 9809306 B2), hereinafter referred to as Stark, in view of Poole et al. (US Patent 9915946B2), hereinafter referred to as Poole.
With respect to claim 1, Stark teaches, “A method for deploying multiple unmanned aerial vehicles (UAVs) from a single landing site, comprising:…” [see Stark col. 5 lines 45-60 teaches the ground station may offer the UAV operator options for avoiding a collision which includes an automatic pre-defined action, 
 “…generating a hovering perimeter for a landing site, the hovering perimeter including a plurality of hovering points and a plurality of approach vectors each hovering point… being uniquely associated with one of the plurality of approach vectors, wherein a flight path based on a first approach vector of the plurality of approach vectors does not overlap with a flight path based on a second approach vector of the plurality of approach vectors…” [see Stark col. 3 lines 18-26 teaches each UAV has a different flight plan.  The Examiner is equating having different flight plans to an approach vector because an approach vector provides unique flight paths for each UAV to avoid collisions; col. 5 lines 45-60 teaches the ground station may offer the UAV operator options for avoiding a collision which includes an automatic pre-defined action, land in place, return to home, go to a safe position and bounce; col. 11 lines 53- 67 teaches the flight plan may define a series of waypoints and elevation/ 
 “… and configuring a first UAV of a plurality of UAVs to: navigate to a first hovering point of the plurality of hovering points; hover at the first hovering point; and navigate from the first hovering point to the landing site when the first UAV is authorized to land at the landing site.” [see Stark col. 3 lines 18-26 teaches each UAV has a different flight plan; col. 8 lines 24-45 teaches all of the multi copters may be considered part of large set that moves as a flock or otherwise has its movements time synchronized and/or choreographed by flight plan and the multicopters have the ability to communicate with eachother and adjust its flight plan to avoid collision; col. 10 lines 4-28 teaches UAV responses to a ground control initiated emergency stop where the UAV can land in place, return home, can hold its present position and/ or its current altitude; col. 11 lines 53- 67 teaches the flight plan may define a series of waypoints and elevation/ altitude values for the UAV; col. 12 lines 21-34 teaches that each UAV acts independently to follow its own flight plan and begins at a home point and moves to its first waypoint; col. 13 lines 35-54 teaches each UAV may store a definition of a geofence that defines an outer perimeter or boundary of a geographical area that the UAV has to stay within.  The Examiner is equating having different flight plans to an approach vector because an approach vector provides unique flight paths for each UAV 
Stark does not teach,  “…each hovering point having spatial coordinates ...” [the Examiner is acknowledging that Stark teaches the generation of hovering points but does not explicitly teach the hovering points with spatial coordinates].
Poole teaches,… unmanned aerial vehicles (UAVs) …each hovering point having spatial coordinates … [see Poole Col. 11 lines 1-10 teaches a user device interface where the operator can indicate a waypoint for specific locations that have longitude and latitude coordinates that can be used in a newly generated flight plan.  The Examiner is equating longitude and latitude coordinates with spatial coordinates].
As a result, the method of deploying multiple UAV’s from a single landing site with hovering points and a different flight plan for each UAV, as taught by Stark, where the hovering points have spatial coordinates, as taught by Poole, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because deploying multiple UAV’s from a single landing site with hovering points that have spatial coordinates and unique flight plans would make it easier for each UAV to safely deploy, fly its path without a collision even if communication is lost and it enhances efficiency of managing and keeping track of the UAV’s. Stark and Poole are analogous art because they are in the same field of endeavor of UAV’s, drones and remotely piloted vehicles.
With respect to claim 2, Stark and Poole teach, “The method of claim 1,… [see the above rejection for claim 1].
Stark further teaches, “… wherein direct wireless communication is enabled between a system deployed at the landing site and at least one second UAV of the plurality of UAVs when each of the at least one second UAV is hovering at one of the plurality of hovering points.” [see Stark col. 8 lines 24-45 teaches a UAV fleet controller or ground control system where multicopters has its movements time synchronized and/or choreographed by flight plan; col. 10 lines 4-28 teaches UAV responses to a ground control initiated emergency stop where the UAV can land in place, return home, can hold its present position and/ or its current altitude; col. 10 lines 49-61 teaches the operator loading a wirelessly transmitted flight plan on the UAV using the GCS and the fleet manager module gives instructions to initiate the 
With respect to claim 3, Stark and Poole teach, “The method of claim 1,…”, [see the rejection for claim 1 above].
Stark further teaches, “…further comprising: configuring the first UAV to navigate from the first hovering point to a destination and to navigate from the destination back to the first hovering point.” [see Stark col. 10 lines 4-28 teaches UAV responses to a ground control initiated emergency stop where the UAV can land in place, return home, can hold its present position and/ or its current altitude; col. 11 lines 53 - 67 teaches each UAV can be placed at different launch points or hover at a particular ground point at a predefined altitude and the flight plan can define a series of waypoints for the UAV to follow that have altitude values for the UAV; col. 12 lines 21-34 teaches that each UAV acts independently to follow its own flight plan and begins at a home 

With respect to claim 5, Stark and Poole teach, “The method of claim 1,…”
Stark further teaches, “…wherein the first UAV is configured to navigate from the first hovering point to the landing site when an instruction to land the first UAV at the landing site is received.” [see Stark col. 8 lines 24-45 teaches a fleet of UAV’s has its movements time synchronized and/or choreographed by a flight plan; col. 10 lines 4-28 teaches the computer has an onboard logic that may act to land the multicopter if GCS communication is lost for a period of time and is programmed to have certain responses for emergency landings such as return home and land in place; col. 11 lines 53 - 67 teaches the GCS triggers each UAV to begin their stored flight plan and each UAV can be placed at different launch points or hover at a particular ground point at a predefined altitude and the flight plan can define a series of waypoints for the UAV to follow that have altitude values for the UAV.  Although its not explicitly stated the Examiner is interpreting that the time synchronization and choreographed 
With respect to claim 6, Stark and Poole teach, “The method of claim 5,…” [see the above rejection for claim 5].
Stark further teaches, “…wherein the instruction is received from a transceiver deployed at the landing site.” [see Stark col. 5 lines 61-67 teaches the multicopters and the GCS have transceivers and can communicate with each other.  Although it doesn’t explicitly say, the Examiner is interpreting the GCS to be at the landing site and the communication includes an exchange of instructions and information between the GCS and the UAV].
With respect to claim 10, Stark and Poole teach, “The method of claim 1,…” [see the above rejection for claim 1].
Stark further teaches, “…wherein at least one of the plurality of hovering points is at least one temporal hovering point, wherein the at least one temporal hovering point is active during at least one active time.” [see Stark col. 10 lines 4-28 teaches UAV responses to a ground control initiated emergency stop where the UAV can land in place, return home, can hold its 
With respect to claim 11, Stark and Poole teach, “The method of claim 1,…” [see the above rejection for claim 1].
Stark further teaches, “… further comprising: requesting, from a UAV control system deployed at a destination for the first UAV, a destination hovering point; and configuring the first UAV to navigate to the destination hovering point, to hover at the destination hovering point until an instruction for landing the first UAV at the destination is received, and to navigate to the first hovering point from the destination.” [col. 8 lines 24-45 teaches a fleet of UAV’s has its movements time synchronized and/or choreographed by a flight 
With respect to claim 12, Stark and Poole teach, “The method of claim 11,… [see the above rejection for claim 11].
Stark teaches, ”… wherein the instruction for landing the first UAV at the destination is received from the UAV control system deployed at the destination.” [see Stark col. 10 lines 4-28 teaches a GCS can wirelessly 
With respect to claim 13, Stark teaches, “A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising: generating a hovering perimeter for a landing of approach vectors,…” [see Stark col. 3 lines 14-26 teaches that each UAV has a memory and a processor to execute programs and each UAV has a different flight plan; col. 13 lines 14-54 teaches each UAV may store a definition of a geofence that defines an outer perimeter or boundary of a geographical area that the UAV has to stay within and that flight plans have waypoints that navigates each UAV through its flight plan.  The Examiner is equating having different flight plans to an approach vector because an approach vector provides unique flight paths for each UAV to avoid collisions and interpreting the geofence to include a landing site].
 “…and being uniquely associated with one of the plurality of approach vectors, wherein a flight path based on a first approach vector of the plurality of approach vectors does not overlap with a flight path based on a second approach vector of the plurality of approach vectors; and configuring a first UAV of a plurality of UAVs to: navigate to a first hovering point of the plurality of hovering points; hover at the first hovering point; and navigate from the 
Stark does not teach, “… each hovering point having spatial coordinates ...” [ the Examiner acknowledges that Stark teaches the generation of the hovering points but it does not explicitly teach that the hovering points have spatial coordinates].
Poole teaches, “… each hovering point having spatial coordinates …” [see Poole col. 11 lines 1-10 teaches a user device interface where the operator can indicate a waypoint for specific locations that have longitude and latitude coordinates that can be used in a newly generated flight plan.  The Examiner is equating longitude and latitude coordinates with spatial coordinates and waypoint with hovering point].
As a result, the method of deploying multiple UAV’s from a single landing site with hovering points and a different flight plan for each UAV, as taught by Stark, where the hovering points have spatial coordinates, as taught by Poole, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because deploying multiple UAV’s from a single landing site with hovering points that have spatial coordinates and unique flight plans would make it easier for each UAV to safely deploy, fly its path without a collision even if communication is lost and it enhances efficiency of managing and keeping track of the UAV’s. Stark and Poole are analogous art because they are in the same field of endeavor of UAV’s, drones and remotely piloted vehicles.
With respect to claim 14, Stark teaches, “A system for deploying multiple unmanned aerial vehicles (UAVs) from a single landing site, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: generate a hovering perimeter for a landing site, the hovering perimeter including a plurality of hovering points and a plurality of approach vectors,…” [see Stark col. 3 lines 14-26 teaches that each UAV has a memory and a processor to execute programs 
“…each hovering point… being uniquely associated with one of the plurality of approach vectors, wherein a flight path based on a first approach vector of the plurality of approach vectors does not overlap with a flight path based on a second approach vector of the plurality of approach vectors; and configure a first UAV of a plurality of UAVs to: navigate to a first hovering point of the plurality of hovering points; hover at the first hovering point; and navigate from the first hovering point to the landing site when the first UAV is authorized to land at the landing site.”  [see Stark col. 3 lines 13-26 teaches the UAV’s have different flight plans; col. 8 lines 24-45 teaches the fleet of UAV’s have time synchronized and choreographed flight plans; col. 10 lines 4-28 teaches the UAV responses to a GCS initiated emergency stop cycle where the UAV can respond by returning home; col. 11 lines 53-67 teaches a flight plan may define waypoints for the UAV to travel; col. 12 lines 21-34 teaches 
Stark does not teach, “… each hovering point having spatial coordinates ...” [the Examiner acknowledges that Stark teaches the generation of the hovering points but it does not explicitly teach that the hovering points have spatial coordinates].
Poole teaches, “… each hovering point having spatial coordinates…” [see Poole lines 1-10 teaches waypoints that have longitude and latitude coordinates can be used in flight plans].
As a result, the combination of the system for deploying multiple UAV’s from a single landing site with hovering points, as taught by Stark, and the hovering points having spatial coordinates, as taught by Poole, would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention because having a system for deploying multiple UAV’s from a single site that has hovering points specified in its flight plan with spatial coordinates would make it more efficient for planning the UAV’s 
With respect to claim 15, Stark and Poole teach, “The system of claim 14,…” [see the above rejection for claim 14].
Stark further teaches, “… wherein direct wireless communication is enabled between a system deployed at the landing site and at least one second UAV of the plurality of UAVs when each of the at least one second UAV is hovering at one of the plurality of hovering points.” [see Stark col. 8 lines 24-45 teaches the fleet of UAV’s have time synchronized choreographed flight plans; col. 10 lines 4-28 teaches the GCS can wirelessly transmit actions to initiate an emergency stop to the UAV’s where the UAV can have different responses including hold position and hold altitude; col. 10 lines 49-61 teaches a flight plan is wirelessly transmitted to the UAV’s via the GCS; col. 11 lines 53-67 teaches each flight plan has define waypoints.  The Examiner is interpreting this to mean that the GCS can communicate to the UAV’s while they are navigating their flight plan hovering at waypoints. 
With respect to claim 16, Stark and Poole teach, “The system of claim 14,…” [see the above rejection for claim 14].
Stark further teaches, “…wherein the system is further configured to: configure the first UAV to navigate from the first hovering point to a destination and to navigate from the destination back to the first hovering point.” [see Stark col. 11 lines 53 - 67 teaches each UAV can be placed at different launch points or hover at a particular ground point at a predefined 
With respect to claim 18, Stark and Poole teach, “The system of claim 14,…” [see the above rejection for claim 14].
Stark further teaches, “… wherein the first UAV is configured to navigate from the first hovering point to the landing site when an instruction to land the first UAV at the landing site is received.” [see Stark col. 8 lines 24-45 teaches the fleet of multicopters has time synchronized and choreographed flight plans; col. 10 lines 4-28 teaches responses an emergency stop initiated by GCS where the UAV can return home; col. 12 lines 21-34 teaches the UAV flight plan has waypoints and it moves from home to its first waypoint and continues to travel its flight path.  The Examiner is interpreting the UAV’s ability to return home after an emergency stop has been initiated to include the ability of that stop to be initiated after it has reached its first waypoint and be instructed to return home and land.  Although this is for an emergency function a normal flight plan can be generated to do the same thing]. 
With respect to claim 19, Stark and Poole teach, “The system of claim 18,…” [see the above rejection for claim 18].
Stark further teaches, “…wherein the instruction is received from a transceiver deployed at the landing site.” [see Stark col. 3 lines 13-26 teaches a GCS with a UAV fleet control module; col. 5 lines 61-67 teaches the ground station and the multicopters  have dual communication and they all have transceivers.  The Examiner is interpreting this to mean that the GCS sends the UAV’s instruction via the fleet control module].
With respect to claim 21, Stark and Poole teach, “The system of claim 20,…” [see the above rejection for claim 20].
Stark further teaches, “… wherein the first UAV is configured to land below the first hovering point further when an instruction to land the first UAV at the landing site has not been received.” [see Stark col. 10 lines 4-28 teaches responses to a UAV emergency stop cycle that includes the UAV landing in place; col. 13 lines 14-34 teaches the flight plans have a defined set of waypoints to help the UAV navigate its flight path.  Although its not explicitly stated the Examiner is interpreting this to mean that the emergency stop cycle can be initiated at any time and land in place could include landing beneath its first hovering point or waypoint]. 
With respect to claim 23, Stark and Poole teach, “The system of claim 14,…” [see the above rejection for claim 14].
Stark further teaches,“… wherein at least one of the plurality of hovering points is at least one temporal hovering point, wherein the at least one temporal hovering point is active during at least one active time.”  [see Stark 
 With respect to claim 24, Stark and Poole teach, “The system of claim 14,…” [see the above rejection for claim 14].
Stark further teaches, “… wherein the system is further configured to: request, from a UAV control system deployed at a destination for the first UAV, a destination hovering point; and configure the first UAV to navigate to the destination hovering point, to hover at the destination hovering point until an instruction for landing the first UAV at the destination is received, and to navigate to the first hovering point from the destination.” [see Stark col. 8 lines 24-45 teaches UAV flight plans are time synchronized and choreographed by a GCS system; col. 10 lines 4-28 teaches UAV responses to a ground control initiated emergency stop where the UAV can land in place, return home, can hold its present position and/ or its current altitude; col. 11 lines 
With respect to claim 25, Stark and Poole teach, “The system of claim 24,…” [see the above rejection for claim 24].
Stark further teaches, “…wherein the instruction for landing the first UAV at the destination is received from the UAV control system deployed at the destination.” [see Stark col. 8 lines 24-45 teaches that the fleet of UAV’s have time synchronized and choreographed flight plans and the flight paths are provided by the GCS.  Although it doesn’t explicitly state it the Examiner is interpreting the time synchronized and choreographed flight plan to mean that the fleet of UAV’s are managed to deploy and land in a sequential order by the GCS and the GCS could be stationed at the destination.]
Claims 7- 9, 20 and 22 are rejected under 35 USC 103 over Stark in view of Poole in further view of Dupray et al. (US Patent 2017/0069214A1), hereinafter referred to as Dupray.With respect to claim 7, Stark and Poole teach, “The method of claim 1,…” [see the above rejection for claim 1].
Stark further teaches, “… further comprising: configuring the first UAV to land below the first hovering point …” [see Stark teaches col. 10 lines 4-28 teaches an emergency stop cycle that can be initiated by the GCS in the event of an emergency and the UAV has certain responses to the emergency stop cycle that include land in place and return home; col. 11 lines 53 - 67 teaches each UAV can be placed at different launch points or hover at a particular ground point at a predefined altitude and the flight plan can define a series of waypoints for the UAV to follow that have altitude values for the UAV.  The Examiner is interpreting the UAV’s ability to land in place to include being able to land beneath a hover point and the emergency stop can be initiated at any time including while the UAV is at the first hovering point in its flight plan and the ability of the UAV to hold its present position and altitude to hovering and the waypoint is being interpreted as a hover point because the UAV is said to have the correct altitude to reach the waypoints in its flight plan].
Stark does not teach, “… configuring the first UAV to land… when an amount of fuel available to the first UAV is below a threshold.”
Dupray teaches, “… land… when an amount of fuel available to the first UAV is below a threshold.” [see Dupray paragraph [0161] teaches a method of detecting low energy of a UAV energy storage device once the energy level goes below a threshold; paragraph [0250] teaches the UAV’s have emergency landing protocols for scenarios such as low fuel and power.  Although the 
As a result, the method of deploying multiple UAV’s from a single landing site, as taught by Stark and Poole, combined with a UAV landing below its first hovering point, as further taught by Stark, when its fuel is below a certain threshold, as taught by Dupray, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because having an emergency landing protocol where the UAV is landing in place or beneath a hovering point when its fuel gets below a certain threshold ensures the safety of the airspace because it prevents the UAV from falling out of the sky because it’s out of fuel or colliding with other aircraft at lower altitudes.
With respect to claim 8, Stark, Poole and Dupray teach, “The method of claim 7,…” [see the above rejection for claim 7].
Stark further teaches, “… wherein the first UAV is configured to land below the first hovering point further when an instruction to land the first UAV at the landing site has not been received.” [see Stark col. 8 lines 24-45 teaches the fleet of multicopters has time synchronized and choreographed flight plans; col. 10 lines 4-28 teaches responses an emergency stop initiated by GCS where the UAV can land in place.  The Examiner is interpreting the UAV’s ability to land in place to mean that it can be at a hovering point and land beneath the hovering point and the choreographed flight plan for each UAV to include landing in place if has not received instructions to land].
With respect to claim 9, Stark and Poole teach, “The method of claim 1,…” [see the above rejection for claim 1].
Stark further teaches, “…further comprising: configuring the first UAV to land below the first hovering point… and an instruction to land the first UAV at the landing site has not been received.” [see Stark teaches col. 10 lines 4-28 teaches an emergency stop cycle that can be initiated by the GCS in the event of an emergency and the UAV has certain responses to the emergency stop cycle that include land in place and return home; col. 11 lines 53 - 67 teaches each UAV can be placed at different launch points or hover at a particular ground point at a predefined altitude and the flight plan can define a series of waypoints for the UAV to follow that have altitude values for the UAV.  The Examiner is interpreting this to mean that the UAV lands in place in an emergency because it has not received authorization to land at the landing site and the ability of the UAV to hold its present position and altitude to hovering and the waypoint is being interpreted as a hover point because the UAV is said to have the correct altitude to reach the waypoints in its flight plan ].  
Stark does not teach, “… configuring the first UAV to land below the first hovering point when an amount of power available to the first UAV is below a threshold…”
Dupray teaches, “… when an amount of power available to the first UAV is below a threshold…” [see Dupray paragraph [0161] teaches a method of detecting low energy of a UAV energy storage device once the energy level 
As a result, the method of deploying multiple UAV’s from a single landing site with hovering points with spatial coordinates, as taught by Stark and Poole, combined with the low power threshold detection method, as taught by Dupray, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because deploying multiple UAV’s from a single landing site with hovering points and a detection method for low power thresholds for the UAV’s would make safer for the airspace because the UAV can safely land and be refueled before reentering the airspace and prevent it from falling out of the sky to avoid collisions. Stark, Poole and Dupray are analogous art because they are in the same field of endeavor of UAV’s, drones and remotely piloted vehicles.
With respect to claim 20, Stark and Poole teach, “The system of claim 14,…” [see the above rejection for claim 14].
Stark further teaches, “…wherein the system is further configured to: configure the first UAV to land below the first hovering point ...” [see Stark teaches col. 10 lines 4-28 teaches an emergency stop cycle that can be initiated by the GCS in the event of an emergency and the UAV has certain responses to the emergency stop cycle that include land in place and return home; col. 11 lines 53 - 67 teaches each UAV can be placed at different launch points or hover at a particular ground point at a predefined altitude and the flight plan can define a series of waypoints for the UAV to follow that have altitude values for the UAV.  The Examiner is interpreting this to mean that 
Stark does not teach, “…configure the first UAV to land … when an amount of fuel available to the first UAV is below a threshold.”
Dupray teaches, “…when an amount of fuel available to the first UAV is below a threshold.” [see Dupray paragraph [0161] teaches a method of detecting low energy of a UAV energy storage device once the energy level goes below a threshold; paragraph [0250] teaches the UAV’s have emergency landing protocols for scenarios such as low fuel and power].
As a result, the method of deploying multiple UAV’s from a single landing site with hovering points with spatial coordinates, as taught by Stark and Poole, combined with the low fuel threshold detection method, as taught by Dupray, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because deploying multiple UAV’s from a single landing site with hovering points and a detection method for low fuel thresholds for the UAV’s would make the airspace safer because it allows the UAV to safely land and be refueled before returning to the airspace, preventing it from falling out of the sky and causing collisions. Stark, Poole and Dupray are analogous art because they are in the same field of endeavor of UAV’s, drones and remotely piloted vehicles.
With respect to claim 22, Stark and Poole teach, “The system of claim 14,…”[see the above rejection for claim 14].
Stark further teaches, “…wherein the system is further configured to: configure the first UAV to land below the first hovering point… and an instruction to land the first UAV at the landing site has not been received.” [see Stark teaches col. 10 lines 4-28 teaches an emergency stop cycle that can be initiated by the GCS in the event of an emergency and the UAV has certain responses to the emergency stop cycle that include land in place and return home; col. 11 lines 53 - 67 teaches each UAV can be placed at different launch points or hover at a particular ground point at a predefined altitude and the flight plan can define a series of waypoints for the UAV to follow that have altitude values for the UAV .  The Examiner is interpreting this to mean that the UAV lands in place in an emergency because it has not received authorization to land at the landing site and the ability of the UAV to hold its present position and altitude to hovering and the waypoint is being interpreted as a hover point because the UAV is said to have the correct altitude to reach the waypoints in its flight plan ].
Stark does not teach, “…configure the first UAV to land …when an amount of power available to the first UAV is below a threshold ....”
Dupray teaches, “… when an amount of power available to the first UAV is below a threshold...” [see Dupray paragraph [0161] teaches a method of detecting low energy of a UAV energy storage device once the energy level goes below a threshold; paragraph [0250] teaches the UAV’s have emergency landing protocols for scenarios such as low fuel and power].
As a result, the method of deploying multiple UAV’s from a single landing site with hovering points with spatial coordinates, as taught by Stark and Poole, combined with the low power threshold detection method, as taught by Dupray, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because deploying multiple UAV’s from a single landing site with hovering points and a detection method for low power thresholds for the UAV’s would make it safer for the airspace because having a low power detector would allow the UAV to safely land and be recharged before reentering the airspace to prevent the UAV from falling out of the sky and avoid collisions. Stark, Poole and Dupray are analogous art because they are in the same field of endeavor of UAV’s, drones and remotely piloted vehicles.
Claims 4 and 17 are rejected under 35 USC 103 over Stark in view of Poole in further view of Benedetto et al. (US Patent 20180111683A1), hereinafter referred to as Benedetto.
With respect to claim 4, Stark and Poole teach, “The method of claim 1,…” [see the above rejection for claim 1].
Stark further teaches, “…wherein the hovering perimeter is a first hovering perimeter...” [see Stark col. 13 lines 35-54 teaches a UAV may store a definition of a boundary area, geofence, that the UAV has to stay within].
Stark does not teach, “…further comprising: generating at least one second hovering perimeter for the landing site.”
Benedetto teaches, “…further comprising: generating at least one second hovering perimeter for the landing site.” [see Benedetto paragraphs [0008-
As a result, the method of deploying multiple UAV’s from a single landing site with hovering points with spatial coordinates, as taught by Stark and Poole, that has a first hovering perimeter, as further taught by Stark, and that generates a second hovering perimeter for the landing site, as taught by Benedetto, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because deploying multiple UAV’s from a single landing site with hovering points and multiple hovering perimeters where one of the hovering perimeters is exclusive to the landing site would improve the UAV’s ability to safely navigate its flight plan, land, avoid collisions and unsafe areas in the airspace, therefore enhancing the safety of the airspace. Stark, Poole and Benedetto are analogous art because they are in the same field of endeavor of UAV’s, drones and remotely piloted vehicles.
With respect to claim 17, Stark and Poole teach, “The system of claim 14,…” [see the above rejection for claim 14].
Stark further teaches, “… wherein the hovering perimeter is a first hovering perimeter, wherein the system is further configured to...” [see Stark col. 13 lines 35-54 teaches a UAV can define and store a geofence which defines a boundary for it to stay within]. 
Stark does not teach, “…generating at least one second hovering perimeter for the landing site.”
Benedetto teaches, “…further comprising: generating at least one second hovering perimeter for the landing site.” [see Benedetto paragraphs [0008-0019] teaches a UAV delivering articles between two locations (zones) and having a secure zone to land and take off in both the first and the second zone; paragraphs [0087-0088] teach that the UAV may hover over these zones to deliver an article by lowering a cable.  Although it does not explicitly say, the Examiner is equating the second hovering perimeter for the landing site to the second zone because it has a secure space for the UAV to land and take off which has it has the same functionality as a hovering perimeter for the landing site and the zones to be hovering zones since the UAV’s can hover while they are in these zones to deliver its packages].
As a result, the method of deploying multiple UAV’s from a single landing site with hovering points with spatial coordinates, as taught by Stark and Poole, that has a first hovering perimeter, as further taught by Stark, and that generates a second hovering perimeter for the landing site, as taught by Benedetto, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because deploying multiple UAV’s from a single landing site with hovering points and multiple 


Conclusion
28. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N JACKSON whose telephone number is (571)272-7240.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A. Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
	
/T.N.J./
Examiner, Art Unit 3664                                                  
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664